ADAMS, Circuit Judge,
concurring.
Although I concur in the majority opinion, I write separately to point out a difference that I have with the majority’s analysis regarding the applicability of the requirement of expert testimony in legal malpractice actions — a requirement that may well have practical effect in the future.
As the majority notes, no Pennsylvania court has yet applied the expert testimony requirement to claims of legal malpractice. In this case, the district judge followed the rule, applicable to Pennsylvania actions involving other professions, that expert testimony is required to establish the relevant standard of care and whether the defendant complied with that standard, except when the matter in question is within the range *483of the ordinary experience and comprehension of non-professionals. The issue before us, as I see it, is simply whether the district judge in this case erred in refusing to proceed without the assistance of expert testimony on this point. In the absence of any indications to the contrary in the Pennsylvania cases, I agree with the majority that he did not err. The majority, however, goes one step further: it suggests that in no circumstances may a trial judge dispense with the requirement of expert testimony in a legal malpractice case, even if he believes himself competent to decide the issue of liability without it. Inasmuch as this matter is not squarely before us, and inasmuch as Pennsylvania courts have not addressed it, I think it is unwise for us to do so, especially in the context of a diversity case.